     Case 4:20-mc-00018-KES Document 1 Filed 07/01/20 Page 1 of 15 PageID #: 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH DAKOTA
                                    SOUTHERN DISTRICT


SMITHFIELD PACKAGED MEATS
CORP.,

                      Petitioner,                          Civ. No.    4:20-mc-18

V.



UNITED STATES OF AMERICA
DEPARTMENT OF LABOR,
OCCUPATIONAL SAFETY AND
HEALTH ADMINISTRATION,

                      Respondent.

     MOTION TO OUASH OR FOR PROTECTION FROM SUBPOENA AND BRIEF IN
                                          SUPPORT


        Smithfield Packaged Meats Corp. ("Smithfield" or the "Company") respectfully moves

this Court for an Order quashing, or otherwise protecting Smithfield from, the Occupational

Safety and Health Administration's ("OSHA") Subpoena duces tecum served on the South

Dakota Department of Health ("DOH") on June 23, 2020 (the "Subpoena"), as set forth more

specifically below. See Exhibit 1, Subpoena to DOH. This Subpoena arises in the context of

OSHA's ongoing investigation of Smithfield's Sioux Falls, South Dakota meat processing plant.

        The Subpoena raises significant public policy implications relevant to the nation's

ongoing response to the novel COVID-19 virus and, if enforced without limitation or procedural

safeguards, will undoubtedly chill critical collaborations between essential employers and public

health agencies going forward. Specifically, the Subpoena seeks information and documents that

were provided by Smithfield to DOH in the context of advancing public health and the health of

its employees, and subject to an agreement that the information would be adequately protected.

Smithfield's employees have legitimate privacy interests in this information, and Smithfield and



                                                1
  Case 4:20-mc-00018-KES Document 1 Filed 07/01/20 Page 2 of 15 PageID #: 2




DOH are legally obligated to protect it. Further, the Subpoena violates Smithfield's due process

rights.    OSHA is using the Subpoena, and the Court's process, to bypass OSHA's own

procedural safeguards for employers and improperly obtain documents and information that it

would not be entitled to obtain from Smithfield through its standard investigative framework.

Finally, the Subpoena seeks information that is not relevant or proportionate to OSHA's ongoing

investigation of Smithfield.

          For these reasons, the Court has sufficient hasis to quash the Subpoena in its entirety.

However, at this time, Smithfield seeks a more limited remedy. Specifically, Smithfield requests

that the Court allow the Company to conduct a pre-production review of DOH's response to the

Subpoena to identify any documents or information(1)that may require redaction of confidential

employee information; (2) that should be designated confidential business information of

Smithfield; or (3) to which Smithfield may have a legal objection to production that requires a

court determination. DOH has agreed that Smithfield can conduct a pre-production review if

OSHA consents. OSHA has not consented, which has led to this Motion. Such a review would

give Smithfield the opportunity to narrow the scope of any objection it has to DOH's production

and facilitate discussions between Smithfield and OSHA for resolving those objections without

further involvement by the Court.

          In further support of its Motion, Smithfield states as follows:

                                       I.     BACKGROUND

A.        OSHA's Investigation at Smithfield's Sioux Falls Plant

          OSHA is currently conducting an investigation of Smithfield's response to COVID-19 at

its Sioux Falls, South Dakota plant (the "Plant"). OSHA initiated its investigation on April 20,

2020 and shortly thereafter issued a subpoena to Smithfield seeking production of 34 categories

of documents. See Exhibit 2, First Subpoena to Smithfield. OSHA issued a second subpoena to
  Case 4:20-mc-00018-KES Document 1 Filed 07/01/20 Page 3 of 15 PageID #: 3




Smithfield on June 17, 2020 seeking 17 additional categories of documents. See Exhibit 3,

Second Subpoena to Smithfield.         Smithfield has fully cooperated with OSHA, producing

thousands of pages of responsive documents, with planned production of thousands more. The

Company and OSHA have been able to amicably and swiftly resolve all disputes about scope

and timing of Smithfield's responses.

       Additionally, OSHA has conducted extensive interviews of Smithfield's management and

other employees and conducted an on-site visit and tour of the Plant. More interviews are

planned. During the investigation, Smithfield has had the protection of procedural safeguards

guaranteed by OSHA's standard investigative processes, including but not limited to the right of

management employees to have a company attorney or other representative present at the

interview, the right of non-managerial employees to have a union representative—or other

representative of their choosing—^present, and the contextual information that OSHA is required

to disclose prior to any interviews.

       Given Smithfield's high level of cooperation throughout the investigation and fulsome

responses to requests for information, Smithfield was very surprised to leam ofthe June 23, 2020

Subpoena that OSHA issued to DOH seeking Smithfield documents and information in DOH's

possession. See Exhibit 1. Smithfield was hopeful that once it raised its objections to the

Subpoena, OSHA would work with the Company to resolve Smithfield's concerns as it has

throughout this investigation. That was not the case.

       The Subpoena is troubling for numerous reasons, but its public policy implications raise

particular concern given the circumstances that led DOH to be in possession of Smithfield's

documents and information at all, as set forth in the following Section, and the understanding

and agreement that DOH and Smithfield had to protect such information.
  Case 4:20-mc-00018-KES Document 1 Filed 07/01/20 Page 4 of 15 PageID #: 4




B.     Smithfield's Partnership with DOH

       Smithfield is deeply committed to the safety and well-being of its workers and the Sioux

Falls community at large. The Plant at issue is a meat processing facility, which is an essential

business that is vital to the nation's food supply. It employs thousands of workers, providing

them with generous compensation and benefits.

       One of the Plant's employees was diagnosed with COVID-19 while on vacation in late

March. Smithfield immediately partnered with DOH and a team from the Centers for Disease

Control and Prevention ("CDC") to identify measures to mitigate risk associated with the novel

virus among the Plant's employee population. The Company shut down the Plant on April 11

and, before reopening, opened its doors to DOH and CDC during a two-day site visit conducted

over April 16 and 17, 2020, shared information, and made managers and hourly workers

available to DOH/CDC scientists.        CDC issued an extensive report on April 22, 2020

documenting its observations at the Plant and providing recommendations for reducing possible

spread of the virus among employees. See Exhibit 4, CDC Memorandum. Smithfield began

reopening the Plant on May 11, 2020, only after receiving approval from DOH, CDC, and the

Department of Agriculture.

       Smithfield continues to partner with DOH and CDC in further study of its employees and

the Plant to be used for the advancement of scientific knowledge of the novel COVlD-19 virus.

DOH has obligations to protect the confidential health and identifying information of South

Dakota residents, and Smithfield's cooperation has been subject to an agreement and

understanding that it will protect the same information as it relates to Smithfield's employees.

       The cooperative partnership between Smithfield and DOH is fundamentally different than

the relationship between Smithfield and OSHA. OSHA's current investigation of Smithfield is
  Case 4:20-mc-00018-KES Document 1 Filed 07/01/20 Page 5 of 15 PageID #: 5




adversarial, and based on its findings, the agency has the power to issue citations and impose

substantial penalties. As such, regulatory safeguards exist in this context to protect Smithfield's

rights to due process of law, to protect trade secrets and proprietary business information, and to

protect the privacy of Smithfield's employees.

C.      OSHA's Subpoena to DOH

       The DOH Subpoena was issued on June 23 and provided only three days for DOH's

response (until June 26, 2020 at 1:00 p.m.).          The Subpoena broadly seeks production of

information that Smithfield provided to DOH in the interest of public health as well as DOH's

own records and analysis. OSHA claims to Smithfield that it is only seeking Smithfield's own

information, but as drafted, the Subpoena contains no such limitation. Further, if OSHA really

seeks only documents that it could obtain directly Ifom Smithfield, as it claims, it does not need

to subpoena DOH at all. These facts support Smithfield's legitimate concern that OSHA issued

the Subpoena to obtain information it could not legally obtain directly from Smithfield, and

provided a short timeline for DOH's response to preclude Smithfield from having an opportunity

to assert its objections and take measures to protect its legitimate interests.

        After learning of the Subpoena, Smithfield promptly contacted OSHA to raise its

objections and attempt to open a dialogue to negotiate their resolution.           See Exhibit 5,

Smithfield's Objection Letter. Although OSHA agreed to extend the deadline for DOH's

response to Wednesday, July 1, OSHA was otherwise unwilling to negotiate the scope of DOH's

response or meaningfully discuss any alternative approach that accounted for Smithfield's

objections. This included a flat refusal of Smithfield's request to conduct a pre-production

review of DOH's response to the Subpoena to determine whether any documents or information

to be produced required further protection or objection. Smithfield's counsel emphasized that
  Case 4:20-mc-00018-KES Document 1 Filed 07/01/20 Page 6 of 15 PageID #: 6




this review could potentially allow Smithfield to withdraw all objections to the Subpoena and

could thereby avoid Court involvement. Nevertheless, OSHA refused to grant Smithfield's

request. See Exhibit 6, OSHA's June 30, 2020 Response to Smithfield's Objection Letter and

Smithfield's July 1, 2020 Reply to OSHA's Response to Smithfield's Objection Letter.

       It is against this backdrop that Smithfield now moves this Court for an Order requiring

that Smithfield be given an opportunity to review DOH's production before it is provided to

OSHA so that it can narrow the scope of its objections, if any, for resolution with OSHA and/or

through this Motion and otherwise identify any necessary protective steps that must be taken to

preserve its due process rights or the privacy interests of its employees.

                                  II.     LEGAL STANDARD


       An administrative subpoena is properly enforced only if the agency shows that the

subpoena is "(1) issued pursuant to lawful authority, (2) for a lawful purpose, (3) requesting

information relevant to the lawful purpose, and (4) the information sought is not unreasonable."

Fresenius Med. Care v. United States, 526 F.3d 372, 375 (8th Cir. 2008); United States v.

Morton Salt Co., 338 U.S. 632, 652, 70 S. Ct. 357, 369, 94 L. Ld. 401 (1950) ("But it is

sufficient if the inquiry is within the authority of the agency, the demand is not too indefinite and

the information sought is reasonably relevant."). "If an agency has satisfied these requirements

..., the burden shifts to the respondent to show that judicial enforcement 'would amount to an

abuse of the court's process.'" United States v. Whispering Oaks Residential Care Facility, LLC,

673 F.3d 813, 817 (8th Cir. 2012)(quoting EEOC v. Peat, Marwick, Mitchell & Co., 775 F.2d

928, 931 (8th Cir.1985)). For the reasons set forth below, OSHA cannot show that the

information requested in the Subpoena is not unreasonable.
  Case 4:20-mc-00018-KES Document 1 Filed 07/01/20 Page 7 of 15 PageID #: 7




       Further, although OSHA issued the Subpoena to DOH—not Smithfield—Smithfield

undoubtedly has standing to ehallenge the Subpoena. Lujan v. Defenders of Wildlife, 504 U.S.

555, 560 (1992)(identifying the three elements to Artiele III standing as (1) injury in fact, (2)

causation, and (3) redressability); see also Red River Freethinkers v. City of Fargo, 679 F.3d

1015, 1023 (8th Cir. 2012). Because, as set forth below, OSHA seeks to obtain Smithfield's

documents and information from DOH, Smithfield will suffer a concrete and particularized

injury if DOH responds to the Subpoena and provides OSHA with Smithfield documents and

information to which OSHA is not entitled. United States v. Metro. St. Louis Sewer Dist., 569

F.3d 829, 834 (8th Cir. 2009)(an "injury in fact" is one that is "concrete, particularized, and

either actual or imminent"); Miller v. Redwood Toxicology Lab., Inc., 688 F.3d 928, 934 (8th

Cir. 2012)(the causation requirement is satisfied if the injury is "fairly traceable" to the "the

eomplained-of conduct"). Finally, this Court can redress that injury by quashing, or otherwise

protecting Smithfield from, the Subpoena. Miller v. Redwood Toxicology Lab., Inc., 688 F.3d

928, 934 (8th Cir. 2012)(defining redressability as "a likelihood that the requested relief will

redress the alleged injury"). Id.

                                      HI.     ARGUMENT

A.     The Subpoena raises significant negative public policy implications.

       As a threshold matter, enforcement of the Subpoena will inevitably chill ongoing

cooperation between employers and public health agencies during COVID-19—cooperation that

is critical given how much remains unknown about the novel virus and the fact that essential

employers are currently uniquely situated for scientific study.

       Prior to OSHA's involvement at the Plant, Smithfield voluntarily disclosed documents

and information to DOH for numerous public health purposes, including epidemiologieal study

of the Plant's employee population.         OSHA now seeks to collect those documents and
  Case 4:20-mc-00018-KES Document 1 Filed 07/01/20 Page 8 of 15 PageID #: 8




information so that it can use them against Smithfield in an adversarial proceeding. In other

words, OSHA seeks to weaponize Smithfield's voluntary cooperation with a public health

agency for the purpose of public health investigation and epidemiological study. If allowed,

OSHA's conduct will create entirely backwards incentives during the current pandemic. No

reasonable employer will voluntarily cooperate with public health offieials for the greater good if

the outcome ofthat cooperation is an enforcement action by another government agency.

       Moreover, beyond simply frustrating the current Smithfield-DOH partnership, the

Subpoena has the potential to turn Smithfield and DOH into adversaries. For example. Category

5 seeks "[sjtatistical data reflecting any potential clusters of COVID-19 within the plant,

including production lines, work stations, or common areas." To the extent OSHA seeks to use

DOH-collected, compiled, and analyzed data in an effort to prove hazardous conditions at the

Plant, OSHA is essentially converting DOH into an expert witness. Further, to the extent OSHA

issues citations to Smithfield based on DOH's statistical analyses, the Company will likely find

itself in the position where it must depose DOH in order to defend its interests against OSHA.

To bring DOH into OSHA's investigation in this way will inevitably hinder ongoing scientific

progress. If OSHA seeks to make a case based upon statistical data, it needs to conduct its own

analysis using its own resources or publicly available information.

       Enforcement of the Subpoena will have far-reaching and damaging consequences for

public health during the eurrent pandemic. For these reasons, the Subpoena seeks information

that is unreasonable under Morton Salt and its progeny. The Court should provide Smithfield

with the pre-production opportunity to review DOH's response to the Subpoena, narrowly tailor

its objections (if any), seek appropriate protections if necessary, and attempt to resolve any

outstanding issues directly with OSHA, without further Court involvement.
  Case 4:20-mc-00018-KES Document 1 Filed 07/01/20 Page 9 of 15 PageID #: 9




B.     The Subpoena seeks information that, if provided to OSHA,has the potential to
       violate Smithfield's due process rights and the privacy interests of its employees.

       It is undisputed that OSHA initiated its investigation at the Plant well after DOH initiated

its investigation. Specifically, OSHA's investigation began on April 20, 2020—after the Plant

had temporarily closed—while DOH's investigation began in late-March 2020—after COVID-

19 had been detected in the employee population but the Plant was still in operation. As a result,

certain Smithfield documents and information in DOH's possession cover a much earlier

timeframe than those that OSHA has been able to collect. OSHA now seeks to use a backdoor


channel (DOH) to obtain information it has not been able to obtain directly from Smithfield—

that is, documents and information that pre-date its investigation. To the extent DOH's response

to the Subpoena includes such information, Smithfield should be given an opportunity to identify

its objections and/or take measures to protect its documents and information from disclosure as

appropriate. OSHA's subversion of its standard investigative processes deprives Smithfield of

this opportunity, and as such, is unreasonable, patently unfair, and raises significant due process

and privacy concerns.

       For example. Category 4 seeks from DOH "[ijnterviews conducted with employees or

management officials related to the outbreak of COVlD-19."           In the context of OSHA's

investigation of the Plant, the agency has already taken numerous Smithfield employee

interviews.   Those interviews have been conducted pursuant to well-established and strict

procedural safeguards. Management employees have had company attomeys present for their

interviews. Non-management employees have had the right to union representation if they

elected. OSHA informed all management employees, and presiunably all hourly employees,

about the purpose of its investigation and the scope of its inquiry prior to conducting the
 Case 4:20-mc-00018-KES Document 1 Filed 07/01/20 Page 10 of 15 PageID #: 10




interviews. See OSHA 2020 Field Operations Manual("FOM"), Ch. 3 [Inspection Procedures],

§ (II); Ch. 5, §VII.

        By contrast, in the context of Smithfield's cooperation with DOH, Smithfield did not

insist on any of these procedural protections for interviews conducted by DOH investigators.

The Company simply made its employees available to DOH in the interest of public health.

Thus, Smithfield will be extremely prejudiced in OSHA's investigation, and any future

enforcement action, if OSHA is permitted to obtain information collected during DOH

interviews, conducted outside of OSHA's standard procedural framework.

        As another example. Category 6 seeks from DOH "[pjhotographs and/or video taken of

the plant, including workstations, processes or equipment." This request seeks Smithfield's trade

secrets and its confidential and proprietary information, which Smithfield shields from public

disclosure.   See FOM Ch. 5-I2(C).          Specifically, photographs and videos will show the

equipment and processes that Smithfield uses on its production lines, which have value to

Smithfield's competitors. Under OSHA's standard procedural framework, Smithfield would not

have disclosed this information to OSHA directly without appropriate confidential classification

establishing that it would not be subject to FOIA disclosures or used for any purpose outside

OSHA's investigation. However, because OSHA is acting outside of its procedural framework

in attempting to obtain the photographs and videos from DOH instead of Smithfield, Smithfield

will not be entitled to those safeguards.

        Finally, Categories I and 2 of the Subpoena seek Smithfield employee health

information. As such, it is possible that DOH's response to these categories will implicate the

privacy interests of Smithfield's employees, which Smithfield has a duty to safeguard and which

Smithfield understood DOH would take strict measures to protect as required by law. Smithfield




                                                 10
 Case 4:20-mc-00018-KES Document 1 Filed 07/01/20 Page 11 of 15 PageID #: 11




should be given the opportunity to ensure that sufficient measures are taken. In fact, OSHA's

standard investigative procedures—had the agency followed them here—^provide a process by

which Smithfield legally may share information in its possession regarding employee personally

identifiable health information. Specifically, to obtain this protected information, OSHA's

operations manual prescribes the collection of information through subpoenas, which must be

narrowly tailored to achieve the agency's purpose. Moreover, OSHA has in place regulations

designed to limit third party access to its own records. OSHA's request that DOR turn over

information in a manner that subverts this process contradicts the very principles under which

OSHA itself operates. Smithfield should be given the opportunity to review DOH's production

in advance of submission to OSHA so that it can take any necessary steps to protect its

employees' information and privacy rights.

       To allow OSHA to obtain the requested information from DOH will allow OSHA to

bypass critical procedural safeguards to which Smithfield and its employees are entitled. This is

unreasonable under Morton Salt and its progeny and has the potential to violate Smithfield's due

process rights and the privacy interests of its employees. The Court should grant Smithfield the

pre-production review it requests so that measures can be taken to protect these legally

recognized interests.

C.     The Subpoena seeks information that is not relevant or proportionate to OSHA's
       investigation of Smithfield's Sioux Falls plant.

       Smithfield should be granted an opportunity for pre-production review of DOH's

Subpoena response for the additional reason that the Subpoena is "too indefinite" under Morton

Salt, is overly broad, and seeks information that is not relevant or proportionate to OSHA's

investigation of the Plant. See Morton Salt Co., 338 U.S. 632, 652 (1950). Under OSHA's




                                               11
 Case 4:20-mc-00018-KES Document 1 Filed 07/01/20 Page 12 of 15 PageID #: 12




standard investigative procedures, Smithfield would be entitled to the opportunity to object to

such requests and should be given such an opportunity under the current circumstances as well.

       For example, Category 3 seeks "[cjorrespondence between the South Dakota Department

of Health and Smithfield representatives," and Category 7 seeks "[a]ny recommendations issued

to Smithfield by the State of South Dakota, Department of Health, to combat the spread of the

virus." As a preliminary matter, these requests are overly broad because OSHA already has

access to the publicly-available report that CDC issued following the DOH/CDC's site visit to

the Plant. That document contains DOH's observations at the Plant and its recommendations for

the Plant's re-opening. The document is comprehensive with respect to the information DOH

chose to share with the public. Any further inquiry by OSHA is nothing more than a fishing

expedition and should not be permitted.

       Further, Category 3 is insufficiently definite under Morton Salt because there is no time

or subject matter limitation on the requested correspondence, and as such, it seeks information

neither relevant to, proportionate to, or within the scope of OSHA's current investigation of the

Plant. See 29 U.S.C. § 657; Morton Salt, 338 U.S. at 652; FOM, Ch. 3; Donovan v. Union

Packing Co. of Omaha, 714 F.2d 838, 839 (8"^ Cir. 1983) (Secretary has subpoena power to

obtain records company required to maintain under section 657 "as well as other standard

records which are necessary to compute the lost workday injury rate.").

       Similarly, OSHA's request in Category 4 for information from DOH's interviews with

Smithfield's employees seeks information not relevant or proportionate to its investigation.

Specifically, the information Smithfield managers and hourly workers shared with DOH for

public health purposes is not coextensive with the information to which OSHA has a right for

law enforcement purposes. For example, DOH investigators may have asked for management's




                                               12
 Case 4:20-mc-00018-KES Document 1 Filed 07/01/20 Page 13 of 15 PageID #: 13




opinions or beliefs about certain topics, or asked them to speculate about how alternative

approaches may or may not have worked. Such questions would be inappropriate in an OSHA

management interviews, and Smithfield's counsel in fact objected to such questions during

management interviews. Moreover, OSHA conducted 12 of its own interviews of Smithfield

management and more than 20 interviews with other employees, and has since requested four

additional interviews with corporate representatives. Through these interviews, it has had, and

continues to have, a fulsome opportunity to obtain any information relevant to its investigation.

Requiring DDK to turn over notes from its interviews—where OSHA's procedural safeguards

were not in place—is nothing more than clear and unnecessary agency over-reach. See FOM,

Ch. 3-5 generally. Smithfield should be given the pre-production opportunity to object to such

requests and seek any necessary relief from the Court.

                                    IV.     CONCLUSION


       For the reasons set forth above, Smithfield respectfully requests that the Court issue an

Order that provides Smithfield the opportunity to review DOH's production in response to the

Subpoena, prior to submission to OSHA,to identify any documents or information (1) that may

require redaction of confidential employee information; (2) that should be designated

confidential business information of Smithfield; or (3) to which Smithfield may have a legal

objection to production that requires a court determination. Such an Order will allow Smithfield

to narrow the scope of the objections set forth herein and attempt to resolve them without further

involvement by the Court on this Motion.

         CERTIFICATE OF GOOD FAITH EFFORT TO MEET AND CONFER

       Undersigned counsel hereby certifies that Smithfield has made multiple efforts to meet

and confer with OSHA regarding the subject matter ofthis Motion, including specifically



                                                13
 Case 4:20-mc-00018-KES Document 1 Filed 07/01/20 Page 14 of 15 PageID #: 14




requesting the particular relief requested in this Motion. Those efforts were not successful, thus

requiring the filing of this Motion.

       Dated this 1st day of July, 2020.


                                                        m Marso

                                             BOYCE LAW FIRM,L.L.P.
                                             300 South Main Avenue
                                             P.O. Box 5015
                                             Sioux Falls, SD 57117-5015
                                             (605) 336-2424
                                             lkmarso@,boycelaw.com


                                              Susan F. Wiltsie {PRO HAC VICE -pending)
                                             HUNTON ANDREWS KURTH,L.L.P.
                                             2200 Pennsylvania Avenue, N.W.
                                             Washington, D.C. 20037
                                             (202)955-1500
                                              swiltsie@huntonAK.com


                                              Alexandra Cunningham {pro hag vice -pending)
                                              HUNTON ANDREWS KURTH,L.L.P.
                                              Riverfront Plaza, East Tower
                                             951 East Byrd Street
                                             Richmond, VA 23219
                                             (804)787-8087
                                              acunningham@huntonAK.com


                                              Attorneys for Petitioner




                                                14
                     Case 4:20-mc-00018-KES Document 1 Filed 07/01/20 Page 15 of 15 PageID #: 15
JS44 (Rev. 09/19)                                                             CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEX"!'PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                DEFENDANTS

    Smithfield Packaged Meats Corp.                                                                             United States of America Department of Labor,
                                                                                                                Occupationai Safety and Heaith Administration
      (b) County of Residence of First Listed Plaintiff                MInnehaha                                 County of Residence of First Listed Defendant                  Minnehaha
                                    (EXCEPT IN U.S. PLAINTIFF CASES)                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.


  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                        Attorneys (IfKnown)
BOYCE LAW FIRM, LLP
300 South Main Avenue, P.O. Box 5015, Sioux Fails, SD 57117
(605) 336-2424

II. BASIS OF JURISDICTION (Placean "X"in One Box Only)                                              III. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an "X" m One Boxfor Plaintiff
                                                                                                             (For Diversity Cases Only)                                            and One Boxfor Defendant)
□ 1       U.S. Government                □ 3      Federal Question                                                                        FTP      DEF                                                 PTF       DEF
             Plaintiff                              (U.S. Government Not a Party)                       Citizen of This State             □ 1       □ I       Incorporated or Principal Place            0 4     O 4
                                                                                                                                                                of Business In This State


1X2 U.S. Government                      0 4 Diversity                                                  Citizen of Another State          O 2       D 2       Incorporated and Principal Place           0 5     0 5
             Defendant                              (Indicate Citizenship ofParties in Item III)                                                                of Business In Another State


                                                                                                        Citizen or Subject of a           0 3       0 3       Foreign Nation                             O 6     O 6
                                                                                                          Foreitm Country


1             CONTRACT                                                TORTS                                FORFEITURE/PENALTY                         BANKRUPTCY                        OTHER STATUTES                 1

0 110 Insurance                             PERSONAL INJURY                 PERSONAL INJURY             □ 625 Drug Related Seizure             a 422 Appeal 28 USC 158            □ 375 False Claims Act
0 120 Marine                           □ 310 Airplane                    □ 365 Personal Injury -                of Property 21 USC 881         □ 423 Withdrawal                   □ 376 Qm Tarn (31 USC
0 130 Miller Act                       0 315 Airplane Product                  Product Liability        D 690 Other                                   28 USC 157                            3729(a))
0 140 Negotiable Instrument                     Liability                □ 367 Health Care/                                                                                       CD 400 State Reapportionment
0 150 Recovery of Overpayment          □ 320 Assault, Libel &                   Phannaceutical                                                    PROPERTY RIGHTS                 □ 410 Antitrust
           & Enforcement of Judgment            Slander                         Personal Injury                                                CD 820 Copyrights                  CD 430 Banks and Banking
□ 151 Medicare Act                     n 330 Federal Employers'                 Product Liability                                              □ 830 Patent                       □ 450 Commerce
□ 152 Recovery of Defaulted                  Liability                   □ 368 Asbestos Personal                                               □ 835 Patent - Abbreviated         □ 460 Deportation
           Student Loans               □ 340 Marine                              Injury Product                                                       New Drug Application        □ 470 Racketeer Influenced and
           (Excludes Veterans)         □ 345 Marine Product                      Liability                                                     □ 840 Trademark                              Corrupt Organizations
0 153 Recovery of Overpayment                   Liability                  PERSONAL PROPERTY                          LABOR                       SOCIAL SECURITY                 □ 480 Consumer Credit
           of Veteran's Benefits       n 350 Motor Vehicle               □ 370 Other Fraud              □ 710 Fair Labor Standaids             □ 861 HIA(1395fO                             (15 USC 1681 or 1692)
n 160 Stockholders'Suits               □ 355 Motor Vehicle               □ 371 Truth in Lending                 Act                            □ 862 Black Lung (923)             □ 485 Telephone Consumer
□ 190 Other Contract                           Product Liability         □ 380 Other Personal           □ 720 Labor/Management                 □ 863 DIWC/DIWW (405(g))                     Protection Act
□ 195 Contract Product Liability       □ 360 Other Personal                     Property Damage                 Relations                      0 864 SSID Title XVI               □ 490 Cable/Sat TV
□ 196 Franchise                               Injury                     □ 385 Property Damage          □ 740 Railway Labor Act                □ 865 RSI (405(g))                 □ 850 Securities/Commodities/
                                        □ 362 Personal Injiuy -                Product Liability        CJ 751 Family and Medical                                                           Exchange
                                               Medical Malpractice                                              Leave Act                                                         D 890 Other Statutory Actions
1          REAL PROPERTY                     CIVIL RIGHTS                 PRISONER PETITIONS            □ 790 Other Labor Litigation              FEDERAL TAX SUITS               □ 891 Agricultural Acts
    □ 210 Land Condemnation             □   440 Other Civil Rights          Habeas Corpus:              CD 791 Employee Retirement             □ 870 Taxes (U.S. Plaintiff        □ 893 Environmental Matters
    □ 220 Foreclosure                   □   441 Voting                   □ 463 Alien Detainee                  Income Security Act                    or Defendant)               □ 895 Freedom of Information
□ 230 Rent Lease & Ejectment            □   442 Employment               □ 510 Motions to Vacate                                               □ 871 IRS—Third Party                        Act
    0 240 Torts to Land                 □   443 Housing/                         Sentence                                                             26 USC 7609                 □ 896 Arbitration
    □ 245 Tort Product Liability                Accommodations           □ 530 General                                                                                            X 899 Administrative Procediue
    □ 290 All Other Real Property       □ 445 Amer. w/Disabilities -     □ 535 Death Penalty                    IMMIGR.ATION                                                            Act/Review or Appeal of
                                                Employment                  Other:                      CD 462 Naturalization Application                                               Agency Decision
                                        n 446 Amer, w/Disabilities - □ 540 Mandamus & Other             □ 465 Other Immigration                                                   □ 950 Constitutionality of
                                                Other                    □ 550 Civil Rights                     Actions                                                                     State Statutes
                                        □ 448 Education                  □ 555 Prison Condition
                                                                         □ 560 Civil Detainee -
                                                                                 Conditions of
                                                                                 Confinement

    V. ORIGIN (Place an "X" in One Box Only)
a 1 Original                 □ 2 Removed from                 O 3       Remanded from               O 4 Reinstated or       □ 5 Transferred from              ^ 6 Multidistrict               □ 8 Multidistrict
           Proceeding               State Court                         Appellate Court                  Reopened                  Another District                  Litigation-                       Litigation -
                                                                                                                                   (specify)                         Transfer                       Direct File
                                             Cite the U S. Civil Statute under which you are filing (Do not citejurisdictionalstatutes unless diversity)
                                             29 use Section 657
    VI. CAUSE OF ACTION
                                             Brief description of cause:
                                               Quash Subpoena
    VII. REQUESTED IN                        □ CHECK. IF THIS IS A CLASS ACTION                            DEMAND S                                      CHECK YES only if demanded in complaint:
           COMPLAINT:                              UNDER RULE 23, F.R.Cv.P.                                                                              JURY DEMAND:                  □ Yes            J^No
    VIII. RELATED CASE(S)
                                                (See instructions):
            IF ANY                                                       JUDGE                                                                    DOCKET NUMBER

    DATE                                                                                              KU.
                                                                         —^HNATURE OF ATTORNEY OF RECORD                                         //
    07/01/2020
    FOR OFFICE USE ONLY


       RECEIPT a                     AMOUNT                                      APPLYING IFP                                     JUDGE                               MAG. JUDGE
